Case 1:19-cv-00019-EGS Document 1 Filed 01/03/19 Page 1 of 9

IN THE UNITED STA'I`ES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

BRICKLAYERS & TROWEL TRADES
INTERNATIONAL PENSION FUND, by and through
its Board of Trustees as administered by the Central
Col]ection Unit of the International Union of
Bricklayers and Allied Craftworkers

620 F Street, N.W.

Washington, ]).C. 20004,

Plainaff,

OSMAN, LTD.

50 Rockefeller Plaza,
Sub-Basement 7

NeW York, New York 10020,

Serve: Chief Executive Officer
Mark Destefano
50 Rockefeller Plaza,
Sub-Basement 7
New York, New York 10020

WV\JV\_/WVVVW\/VVVWWVVVWV\-/\_/V

Defendant.
COMPLAINT

(TO COLLECT CONTRIBUTIONS AND OTHER AMOUNTS DUE TO
EMPLOYEE BENEFIT FUNDS AND FOR EQUITABLE RELIEF)

Plaintiff, pursuant to Federal Rule of Civil Prooedure S(a), hereby alleges the following
PARTIES
l. Plaintiff, Brioklayers & Trowel Trades Intemational Pension Fund ("International
Pension Fund") is an employee pension benefit plan as that term is defined in Section 3(1) of the
Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C. § 1002(1). The
International Pension Fund is a multiemployer plan as that tenn is defined in Section 3(37) of

ERISA, 29 U.S.C. § 1002(37). The International Pension Fund Was established and is maintained

Case 1:19-cv-00019-EGS Document 1 Filed 01/03/19 Page 2 of 9

in accordance With its Restated Agreernent and Declaration of Trust. The lnternational Pension
Fund is administered at 620 F Street, N.W., in Washington D.C. The members of the Board of
Trustees of the International Pension Fund are fiduciaries as provided in the lnternational Pension
Fund’s Restated Agreement and Declaration of Trust and as defined in Section 3(21) of ERISA,
29 U.S.C. § 1002(21). The Trustees bring this action for the benefit of the beneficiaries of the
International Pension Fund.

2. Defendant OsrnanJ Ltd. is a New York corporation and has an office located at 50
Rockefeller Plaza, Sub-Basement 7, in New York, New York, and at all times relevant to this action
has been an “employer in an industry affecting commerce” as defined in Sections 3(5), (l l), and (12)
ofERISA, 29 U.S.C. §§ 1002(5), (l l) and (12).

JURISDICTION AND VENUE

3. This is an action to collect contributions and other amounts due to employee benefit
plans under the terms of a collective bargaining agreement and trust agreements and for other
appropriate equitable relief. This Court has subject matter jurisdiction under §§ 502(a)(3), (g) and
515 of ERISA, 29 U.S.C. §§ ll32(a)(3), (g) and 1145, and supplemental jurisdiction pursuant to
28 U.S.C. § 1367.

4. This Court has personal jurisdiction over the Defendant pursuant to Section 502 of

ERISA, 29 U.S.C. § 1132(e)(2).
5. Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.
§ 1132(e)(2).
F_A_(B
6. Defendant Osman, Ltd. has been bound and signatory at all relevant times to collective

bargaining agreements With international Union of Bricldayers and Allied Craftworl<ers Local No. l

Case 1:19-cv-00019-EGS Document 1 Filed 01/03/19 Page 3 ot 9

New York (“Collective Bargaining Agreements”), that govern the Wages, benefits and terms and
conditions of employment of individuals performing certain Work for the Defendant

7. Pursuant to the Collective Bargaining Agreements the Defendant agreed to pay certain
sums of money to the Plaintiff for all hours of Work it performed Which is covered by the Collective
Bargaining Agreements.

S. During the months of December 2016 through the present, the Defendant performed
Work Within the jurisdiction of Local l NY, cover group 66, Which is covered by the Collective
Bargaining Agreements.

9. During the months of J uly 2018 through the present, the Defendant has failed to report
and pay all amounts owing to the Plaintiff as required by the Collective Bargaining Agreements and
the Plaintiff’s Restated Agreements and Declarations of Trust.

lO. Pursuant to the Plaintiff’s Restated Agreements and Declarations of Trust, the
General Collection Procedures of the Central Collection Unit of the lnternational Union of
Bricldayers and Allied Crafrworkers, and Section 5 02(g)(2)(B) of ERISA, 29 U.S.C. § l l32(g)(2)(B),
an employer Who fails to pay required contributions on time is liable for interest at the rate of 15%
per annum from the due date of each monthly payment

l l. Pursuant to the Plaintiff’ s Restated Agreernents and Declarations ofTrust, the General
Collection Procedures of the Central Collection Unit of the Intemational Union of Bricklayers and
Allied Craftworl<ers, and Section 502(g)(2)(C) of ERISA, 29 U.S.C. § 1132(g)(2)(C), an employer
Who fails to pay required contributions on time also is liable for an amount equal to the greater of an
additional calculation of interest on the unpaid contributions at the rate of 15% per annum from the

due date of each monthly payment, or liquidated damages in the amount of 20% of the total

contributions owed.

Case 1:19-cv-00019-EGS Document 1 Filed 01/03/19 Page 4 ot 9

12. Pursuant to the Plaintiff’s Restated Agreements and Declarations of Trust, the General
Collection Procedures of the Central Collection Unit of the Intemational Union of Bricklayers and
Allied Crattworkers, and Section 502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D), an employer
Who fails to pay required contributions is liable for all attomeys' fees and costs of collection

COUNT I

(UNREPORTED AND UNPAID CONTRIBUTIONS AND OTHER
Al\IOUNTS OWED TO EMPLOYEE BENEFIT FUNDS)

13. Plaintiff hereby restates and incorporates by reference the allegations set forth in
paragraphs 1 through 12 as if fully set forth in this Count I.

14. During the months of July 2018 through the present, the Defendant has failed to
report and pay all contributions owing to the Plaintiff for covered work it performed within Local
l NY, cover group 66, which is covered by the Collective Bargaining Agreements.

15. Because Defendant has failed to comply with its duty to submit monthly hour
remittance reports, Plaintiff has been required to estimate the amount of contributions due by
Defendant for covered Worl< performed to date.

16. The most recent 12 months for which Defendant reported hours to the Plaintiff for
work performed in Local 1 NY, cover group 66, was July 2017 through .lune 2018.

17. During these 12 months, Defendant reported a total of 9,317 hours, or an average
of 776.41 hours per month for covered Work performed in Local 1 NY, cover group 66.

18. The applicable total contribution rate payable to the lnternational Pension Fund for
work performed in Local 1 NY, cover group 66, during the period July 2018 through the present
is $1.13 per hour.

19. The Defendant therefore owes estimated monthly contributions of $877.34 per

month for July 2018 through the present Defendant therefore owes the Plaintiff $5,264.04

Case 1:19-cv-00019-EGS Document 1 Filed 01/03/19 Page 5 ot 9

($877.34 X 6 months) in estimated contributions for covered work performed during .luly 2018
2018 through December 2018 within Local 1 NY, cover group 66.

20. Under the Collection Procedures and ERISA, the Defendant also owes interest at
the rate of 15% per annum from the due date of each monthly payment, and in addition an amount
equal to the greater of an additional calculation of interest on the unpaid contributions at the rate
of 15% per annum, or liquidated damages in the amount of 20% of the total contributions owed.

21. By virtue of the failure to pay all amounts as contractually required, the Defendant
is in contravention of the Collective Bargaining Agreements and the obligations under the
Plaintiff s Restated Agreements and Declarations of Trust, the General Collection Procedures of
the Central Collection Unit of the lntemational Union of Bricldayers and Allied Craftworl<ers, and
Section 515 of ERISA.

22. The Plaintiff is entitled to judgment against the Defendant for all contributions owed,
plus interest owed on unpaid contributions at the rate of 15 %, plus an amount equal to the greater of
an additional calculation of interest on the unpaid contributions at the rate of 15% per annum, or
liquidated damages in the amount of 20% of the total contributions owed, plus attorneys' fees and
costs.

23. Plaintiff will also seek a judgment in this action against the Defendant for all
contributions, interest, liquidated damages and attorneys’ fees and costs winch become due, or are
estimated to be due, subsequent to the filing of this action, during the pendency of this action, and up

to the date of judgment

Case 1:19-cv-00019-EGS Document 1 Filed 01/03/19 Page 6 ot 9

COUNT II

(AMOUNTS OWED FOR LATE
CONTRIBUTION PAYMENTS)

24. Plaintiff hereby restates and incorporates by reference the allegations set forth in
paragraphs 1 through 23 as if fully set forth in this Count II.

25. Defendant paid the contributions owed for Work performed in Local l NY, cover
group 66, under the Collective Bargaining Agreements during the months of December 2016 through
June 2018, after the due date.

26. Pursuant to the Plaintiffs Restated Agreements and Declarations of Trust and the
General Collection Procedures of the Central Collection Unit of the lntemational Union of
Biicklayers and Allied Craftworl<ers, the Plaintiff is entitled to assess employers that fail to submit
required monthly ninge benefit contributions by the due date for such payments with interest at the
rate of 15 % per annum from the due date of each monthly payment, and in addition an amount equal
to the greater of an additional calculation of interest on the late paid contributions at the rate of 15%
per annum, or liquidated damages in the amount of20% of the total late paid contributions

27. Defendant failed to submit its contributions for work performed in Local 1 NY, cover
group 66, for the months December 2016 through June 2018, by the due date for such payments
Defendant therefore owes, and has failed to pay to the Plaintiff, the interest plus the greater of
additional interest or liquidated damages owed as a result of these late payments

28. The Plaintiff is entitled to judgment against the Defendant for liquidated damages on
the late paid contributions in the amount of l$5,242.48 (calculated at the rate of 20% of the late paid
contributions), plus interest to be calculated at the rate of 15% per annum from the due date of each
payment

WHEREFORE, Plaintiff prays judgment on Counts land ll as follows:

Case 1:19-cv-00019-EGS Document 1 Filed 01/03/19 Page 7 ot 9

A. For estimated unpaid contributions in the amount of $5,264.04 due and owing to the
Plaintiff for work performed during the months of July 2018 through December 2018 in Local 1 NY,
cover group 66, plus interest from the due date of each unpaid monthly contribution payment through
the date of judgment, plus an amount equal to the greater of an additional calculation of interest on
each unpaid monthly contribution payment from the due date of each monthly payment through the
date of judgment, or liquidated damages in the amount of 20% of the total unpaid contributions owed,
as provided for in the Plaintiff’ s Restated Agreements and Declarations of Trust, the General
Collection Procedures of the Central Collection Unit of the lntemational Union of Bricklayers and
Allied Craftworkers, and pursuant to 29 U.S.C. § 1132(g)(2).

B. For $5,242.48 in liquidated damages (calculated at the rate of 20% of the delinquent
contributions) for late paid contributions owed for work performed in Local 1 NY, cover group 66,
under the Agreements for the months of December 2016 through June 2018, plus interest to be
calculated at the rate of 15% per annum from the due date of each payment, as provided for in the
Plaintist Restated Agreements and Declarations of Trust, the General Collection Procedures of the
Central Collection Unit of the International Union of Bricl<layers and Allied Craftworkers, and
pursuant to 29 U.S.C. § 1132(g)(2).

C. Costs and reasonable attomeys' fees for collection as required by the Collective
Bargaining Agreement, Plaintiff’ s Restated Agreements and Declarations of Trust, the General
Collection Procedures of the Central Collection Unit of the lntemational Union of Bricklayers and
Allied Craftworkers, and 29 U.S.C. § 1132(g)(2), up to the date of judgmentl

D. Fcr such contributions, interest, liquidated damages, and reasonable attorneys’ fees
and costs that may accrue and/or are found to be due and owing to the Plaintiff subsequent to the

filing of this Complaint, during the pendency of this action, and up to the date of judgment

Case 1:19-cv-00019-EGS Document 1 Filed 01/03/19 Page 8 ot 9

E. Such further relief as the Court deems appropriate.

Dated: Janu§g 3, 2019

By:

Respectfully submitted,

O’DONOGHUE & O’DONOGHUE LLP
5301 Wisconsin Avenue, N.W., Suite 800
Washington, D.C. 20015

Telephone: (202) 362-0041

Facsimile: (202) 237-1200

cgilligan@odonoghuelaw.com

/s/ Charles W. Gilligan
Charles W. Gilligan (Bar No. 394710)
Atr‘r)rneyfor the Plainti]j'

Case 1:19-cv-00019-EGS Document 1 Filed 01/03/19 Page 9 ot 9

CERTIFICATE OF SERVICE
1 hereby certify that l caused a true and correct copy of the foregoing Complaint to be
served by certified mail in accordance with the requirements of Section 502(h) of the Employee

Retirement lncome Security Act of 1974, 29 U.S.C. § 1132(h) this 9th day of January 2019, on the

following

The Office of Division Counsel

Associate Chief Counsel (TE/GE) CC:TEGE
Room 43 00

1111 Constitution Avenue

Washington, DC 20224

Secretary of Labor
200 Constitution Ave., N.W.
Washington, DC 20210

Attention: Assistant Solicitor for Plan Benefits Security

/s/ Charles W. Gillig@
Charles W. Gilligan

